Gaynor, J.
(concurring):
I concur in the reversal, but do not agree that it was proved that the posters .were received by the bill-posting company and posted .' on the. billboards. If that were so, then their delivery Was shown and the judgment would have to be affirmed, for such things go-from the-printing office to the billboards — that'is their delivery. • The -appellant employed his codefendant .Gummins as his “ general manager ” át a monthly salary to exhibit the latter’s Indian show at the- appellant’s park at Coney Island. The agreement is written, . and provides that the appellant shall pay .the expenses necessary to “install” the show and for its “maintenance.” The quotation from the agreement in the appellant’s letter is false ; there is no such thing in it. The trial judge therefore correctly ruled that the appellant was bound by the act of the defendant Cummins in ordering the posters; that it was within his agency. But it was not proved that- the posters were ever delivered. The failure on -that head is pitiful, especially in the case, of a plaintiff seeking judgment for an honest bill. Counsel for the plaintiff first considered that evidence that two of the posters Avere seen posted in the appellant's park proved delivery of all of them — ll,0p8 in all — and *303rested. Next he produced the evidence of the bookkeeper of 'the bill-posting firm that he saw some of them on billboards; and finally he deemed an admission of counsel for defendant Cummins in open court that the posters were delivered to him as binding on the appellant. The feelings of the learned trial judge may be imagined. In his anxiety to do justice in spite of the obstacles put in his way, he could not bring himself- to direct a verdict for the defendants, and finally directed a verdict for the plaintiff, holding a delivery was shown.
Judgment and order reversed, and new trial granted, costs to abide the event.